ALLOWABILITY NOTICE


Reply Under 37 CFR 1.116


The submission of the reply filed on 7/21/21 to the final Office action of 5/4/21 is acknowledged. Claims 1-4 and 6-11 are currently pending.

Allowable Subject Matter

Claims 1-4 and 6-11 are allowed.

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent apparatus claims 1 and 9. Claims 1 and 9 have been amended to incorporate the allowable subject matter of claim 5. The reason for allowance of claim 5  has been presented in the final Office action of 5/4/21. For at least these reasons, claims 1 and 9 are allowable. Claims 2-4, 6-8, 10, and 11 are also allowable at least by virtue of their dependence from claim 1 or 9.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings

The amended drawings of 7/21/21 have been accepted by the Office.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835